Court of Appeals, State of Michigan

                                            ORDER
                                                                         Brock A. Swartzle
TSP Services Inc v National-Standard LLC                                  Presiding Judge

Docket No.   342530                                                      Elizabeth L. Gleicher

LC No.       2016-000018-CB                                              Michael J. Kelly
                                                                          Judges


                The Court orders that the September 10, 2019 opinion is hereby VACATED, and a new
opinion is attached.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               SEP 1 7 2019
                                     Date